Citation Nr: 1413325	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-35 354	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral cataracts status-post removal with diabetic retinopathy and left eye open-angle glaucoma, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for pathological fracture of proximal phalanges of the left fourth and fifth toes, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for pathological fracture of the base of right fifth metatarsal, postoperative, with arthritis and mild interphalageal joint narrowing, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for chronic cough (previously evaluated as asthma), currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently evaluated as 40 percent disabling.

6.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently evaluated as 40 percent disabling.

7.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the RO that granted service connection for asthma evaluated as 0 percent (noncompensable) disabling effective January 2012; that granted an increased disability rating of 50 percent for bilateral cataracts status-post removal with diabetic retinopathy and left eye open-angle glaucoma; that denied disability ratings in excess of 10 percent each for pathological fracture of proximal phalanges of the left fourth and fifth toes, for pathological fracture of the base of right fifth metatarsal, for peripheral neuropathy of the left lower extremity, and for peripheral neuropathy of the right lower extremity; and that denied service connection for depression.  The Veteran timely appealed each of the denials for higher disability ratings, and the denial of service connection for depression.

In July 2013, the RO assigned higher disability evaluations of 40 percent each for peripheral neuropathy of the left lower extremity, and for peripheral neuropathy of the right lower extremity, each effective April 10, 2013; and assigned a higher disability evaluation of 20 percent for chronic cough (previously evaluated as asthma), effective October 26, 2012.  Because higher evaluations are available for each of the disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1968 to April 1970.

2.	On March 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn all of the issues in this appeal; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


